Order filed March 6, 2012.




                                          In The


                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-11-01037-CV
                                    ____________

   THE UNIVERSITY OF TEXAS M.D. ANDERSON CANCER CENTER AND THE
                  UNIVERSITY OF TEXAS SYSTEM, Appellants

                                            V.

PRESTON BAKER & JENNIFER BAKER, INDIVIDUALLY AND AS NEXT FRIENDS
     OF PRESTON BAKER, JR., JESSICA BAKER, CAYLA BAKER AND CALEB
                             BAKER, Appellees

                        On Appeal from the 333rd District Court
                                 Harris County, Texas
                           Trial Court Cause No. 2010-33587

                                        ORDER

      The reporter’s record in this case was due February 22, 2012. See Tex. R. App. P.
35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. We therefore issue the following order.

      We order Jodi Masera, the official court reporter, to file the record in this appeal
on or before March 26, 2012.


                                                   PER CURIAM